Exhibit 10.1

RETENTION RESTRICTED STOCK UNIT AWARD AGREEMENT
eFunds Corporation
2006 STOCK INCENTIVE PLAN

     
 
   
 
   
Optionee:
  Optionee ID #:
 
   
Grant number:
 

     
  «M     Restricted Stock Units»
 
   
Grant date:      ,      
 


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by eFunds
Corporation, a corporation incorporated under the laws of the State of Delaware
(the “Company”), United States of America, to (the “Recipient”) as of the 26th
day of February, 2007 (the “Grant Date”).

RECITALS:

WHEREAS, the Company has adopted the eFunds Corporation 2006 Stock Incentive
Plan, as the same may be amended from time to time (the “Plan”), pursuant to
which it may grant Awards to Eligible Persons;

WHEREAS, all capitalized and undefined terms used herein shall have the meanings
given to them in the Plan, unless otherwise defined herein; and

WHEREAS, the Recipient has provided or is expected to provide valuable services
to the Company or its Affiliates as an officer of or to the Company or any of
its Affiliates and the Company desires to recognize the Recipient for such
services by granting to the Recipient an award (the “Award”) upon and subject to
the terms and conditions of this Agreement and the Plan.

NOW THEREFORE the parties hereto agree as follows:



    Section 1. Award.

(a) The Company, effective as of the date of this Agreement, hereby grants to
the Recipient, and the Recipient hereby accepts from the Company, upon the terms
and subject to the conditions, limitations and restrictions set forth in this
Agreement and the Plan, restricted stock units (the “Restricted Stock Units”)
convertible into «M     » shares (the “Shares”) of the Company’s Common Stock,
par value $0.01 per share.

(b) Subject to the acceleration and forfeiture provisions set forth below, 50%
of the Restricted Stock Units shall vest and be converted into Shares on
February 19, 2010 and the remaining portion of the Restricted Stock Units shall
vest and be converted into Shares on February 19, 2011. Any unvested portion of
the Restricted Stock Units shall be immediately forfeited and the Recipient
shall retain no residual rights therein whatsoever if the Recipient’s employment
with or services to the Company and its Affiliates shall be terminated for any
reason other than a “Qualifying Termination.” As used herein, a “Qualifying
Termination” shall mean Recipient’s (i) death or “Disability” or (ii) the
involuntary termination of Recipient’s services by the Company without “Cause”
after the “Milestone Date.” “Qualifying Termination” shall also include
Recipient’s voluntary termination of his or her employment with the Company and
its Affiliates for “Good Reason” following a “Change in Control” or a
termination of Recipient’s employment with the Company and its Affiliates by the
Company (or the relevant Affiliate) following a “Change in Control” and without
“CIC Cause.” The date of any termination of Recipient’s employment with or
services to the Company and its Affiliates is herein referred to as the
“Termination Date.” Any portion of this Award that does not vest on the
Termination Date shall be extinguished, and the Recipient shall retain no
residual rights of any kind in respect thereof.

Section 2. Definitions.

“Change in Control Agreement” shall mean that certain Change in Control
Agreement, dated      ,      , by and between the Recipient and the Company, as
the same may be hereinafter amended or modified.

“Cause” shall mean:

(i) Recipient has breached Recipient’s obligations of confidentiality to the
Company or any of its Affiliates or with respect to its or their businesses or
anyone having a business relationship with the Company or any of its Affiliates
(collectively, “Customers”);

(ii) Recipient has otherwise failed to perform Recipient’s duties and does not
cure such failure within thirty (30) days after receipt of written notice
thereof;

(iii) Recipient commits an act, or omits to take action, in bad faith which
results in material detriment to the Company or any of its Affiliates or any of
its or their Customers;

(iv) Recipient has had excessive absences unrelated to illness or vacation
(“excessive” shall be defined in accordance with local employment customs);

(v) Recipient has committed fraud, misappropriation, embezzlement or other acts
of dishonesty in connection with the Company or any of its Affiliates or its or
their businesses or Customers;

(vi) Recipient has been convicted or has pleaded guilty or nolo contendere to
criminal misconduct constituting a felony or gross misdemeanor, which gross
misdemeanor involves a breach of ethics, moral turpitude or immoral or other
conduct reflecting adversely upon the reputation or interest of the Company or
its Affiliates or any of its or their Customers;

(vii) Recipient’s use of narcotics, liquor or illicit drugs has had a
detrimental effect on the performance of Recipient’s responsibilities to the
Company or its Affiliates; or

(viii) Recipient is in default under any agreement between Recipient and the
Company or any of its Affiliates or any of its or their Customers.

A “Change of Control” shall be deemed to have occurred concurrently with the
occurrence of any Effective Date.

“CIC Cause” shall have the meaning assigned to the term “Cause” in the Change in
Control Agreement.

“Disability” shall mean the absence of the Recipient from the Recipient’s duties
with the Company or its Affiliates, as the case may be, on a full-time basis for
180 consecutive days as a result of incapacity due to mental or physical illness
which is determined to be permanent by a physician selected by the Company or
its insurers and acceptable to the Recipient or Recipient’s legal
representative.

“Effective Date” shall have the meaning assigned to such term in the Change in
Control Agreement.

“Good Reason” shall have the meaning assigned to such term in the Change in
Control Agreement; [CEO/CFO only] provided, however, that Section III (C)(1) of
such definition shall be deemed to have been modified, for purposes of this
Agreement only, to incorporate the following proviso, “provided, however, that
Executive shall not have “Good Reason” to resign solely as a result of the fact
that the Company is no longer a public company, or that, in connection with the
Effective Date, the Board is replaced in its entirety with one or more
individuals designated by the Persons Controlling the Company so long as (i) the
Company remains in existence as a corporation, (ii) Executive is not required to
act as [CEO/CFO] of the Company while it is a direct or indirect subsidiary of
another publicly held company, [CEO only]: (iii) all Company employees report,
directly or indirectly, solely to the Executive], and (iii)[iv] any change or
diminution in the Executive’s duties and responsibilities relates solely to the
absence of his former duties and responsibilities to the Board and the Company’s
former public shareholders;

“Milestone Date” shall mean February 26, 2009.



    Section 3. Accelerated Vesting.

Notwithstanding the vesting provisions contained in Section 1(b) above, but
subject to the other terms and conditions set forth herein, the vesting and
conversion of the Restricted Stock Units shall be accelerated as follows under
the circumstances described below:

(i) if a Qualifying Termination results from the (A) death or Disability of the
Recipient or (B) the involuntary termination of the Recipient’s employment
without Cause after the Milestone Date, a percentage of the Restricted Stock
Units representing the closest number of whole shares determined by dividing
(x) the number of whole months elapsed between the Grant Date and the
Termination Date by (y) 48 shall vest and be converted into Shares on such
Termination Date;

(ii) if the Effective Date should occur, a percentage of the Restricted Stock
Units representing the closest number of whole shares determined by dividing
(A) the number of whole months elapsed between the Grant Date and such Effective
Date by (B) 48 shall vest and be converted into Shares on the Effective Date;
and

(iii) if a Qualifying Termination results from the Recipient’s voluntary
termination for Good Reason following a Change in Control or a termination of
the Recipient’s employment without CIC Cause following a Change in Control, all
of the Restricted Stock Units shall vest and be converted into Shares.

Section 4. Issuance of Stock Certificate

Any Shares into which all or a portion of the Restricted Stock Units are
converted will be transferred by book entry to an account designated by the
Recipient (or his or her heirs). Alternatively, the Recipient (or his or her
heirs) may request a stock certificate representing the Shares to be issued to
the Recipient (or his or her heirs).

Section 5. Tax Withholding.

In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it upon the conversion of the
Restricted Stock Units, and in order to comply with all applicable income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable income, withholding, social security, payroll or
other taxes, which are the sole and absolute responsibility of the Recipient,
are withheld or collected from the Recipient. Recipient may, at the Recipient’s
election (the “Tax Election”), satisfy applicable tax withholding obligations by
(a) electing to have the Company withhold a portion of the Shares otherwise to
be delivered upon conversion of the Restricted Stock Units having a fair market
value equal to the Company’s minimum statutory withholding rate multiplied by
the amount of income recognized by the Recipient in connection with such
conversion, (b) delivering to the Company shares of Common Stock having a fair
market value equal to the amount of such taxes or (c) delivering to the Company
cash or a check in the amount of such taxes. The Tax Election must be made on or
before the date that the amount of tax to be withheld is determined and if
Recipient does not affirmatively select another of the above options, Recipient
will be deemed to have elected to satisfy Recipient’s tax obligations pursuant
to option (a) above.

Section 6. No Transfer.

The Recipient shall not, directly or indirectly, sell, pledge or otherwise
transfer or dispose of any portion of the Restricted Stock Units or the rights
and privileges pertaining thereto, other than by will or the laws of descent and
distribution. Neither the Restricted Stock Units nor the Shares into which they
are convertible shall be liable for or subject to, in whole or in part, the
debts, contracts, liabilities or torts of the Recipient, nor will they be
subject to garnishment, attachment, execution, levy or other legal or equitable
process.



    Section 7. Certain Legal Restrictions.

The Company will not be obligated to sell or issue any Shares upon the
conversion of the Restricted Stock Units or otherwise unless the issuance and
delivery of such Shares complies, in the judgment of the Company, with all
relevant provisions of applicable law and other legal requirements including,
without limitation, any applicable securities laws and the requirements of any
market or stock exchange upon which the shares of the Company (including the
Shares) may then be listed. As a condition to the conversion of the Restricted
Stock Units, the Company may require the Recipient to make such representations
and warranties as may be necessary to assure the availability of an exemption
from the registration requirements of any applicable securities laws. The
Company shall have no obligation to the Recipient, express or implied, to list,
register or otherwise qualify any Shares issued to the Recipient pursuant to the
conversion of the Restricted Stock Units. Shares issued upon the conversion of
the Restricted Stock Units may not be transferred except in accordance with
applicable securities laws. At the Company’s election, the certificate
evidencing the Shares issued to the Recipient will bear appropriate legends
restricting transfer under applicable law.



    Section 8. Disputes.

Any dispute arising out of or in connection with this Agreement shall be finally
settled under the commercial rules of the American Arbitration Association by
one or more arbitrators appointed in accordance with such Rules. The place of
arbitration shall be Phoenix, Arizona, U.S.A., and the arbitration shall be
conducted in the English language. [Delete from CEO Agreement]

Section 9. Governing Law.

This Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of Delaware, U.S.A., which shall be the proper law of
this Agreement notwithstanding any rules of conflict of laws or private
international law therein contained under which any other law would be made
applicable.



    Section 11. Payments.

All cash payments hereunder shall be made in United States Dollars unless
another currency is selected at the discretion of the Company. Currency
translations shall be made in accordance with such methods and at such exchange
rates as the Company may determine to be fair and appropriate in its sole
discretion.

Section 12. Miscellaneous.

The following general provisions shall apply to the Award evidenced by this
Agreement:

(a) Neither the Recipient nor any Person claiming under or through the Recipient
will have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable upon conversion of the Restricted Stock
Units unless and until certificates representing such Shares have been issued
and delivered or, if Shares may be held in uncertificated form, unless and until
the appropriate entry evidencing such transfer is made in the stockholder
records of the Company; provided, however, that Recipient shall receive, as
additional compensation, payments equivalent to any dividend paid on the
Company’s Common Stock in an amount equal to the amount of any such dividend
paid on one share of Common Stock multiplied by the number of Shares which are
subject to this Award as of the record date for such dividend.

(b) Subject to the limitations in this Agreement on the transferability by the
Recipient of the Restricted Stock Units and any Shares issued pursuant thereto,
this Agreement will be binding on and inure to the benefit of the successors and
assigns of the parties hereto.

(c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any applicable law, then such provision will be deemed to be
modified to the minimum extent necessary to render it legal, valid and
enforceable, and if no such modification will render it legal, valid and
enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

(d) This Agreement, together with the Plan, embodies the complete agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes and preempts any prior or contemporaneous written or oral
understandings, agreements or representations by or among any of the parties
that may have related to the subject matter hereof in any way. In the event of
any inconsistency or conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern. In the event of any conflict or
any inconsistency between the provisions of this Agreement and any other written
agreement between the Company or its Affiliates and the Recipient regarding the
acceleration of the vesting provisions hereof, the terms this Agreement shall
govern, it being the understanding of the parties that this Award shall be
exempt from the requirements of Section V(A)(3)(a) and (b) of the Change in
Control Agreement. Any question of administration or interpretation arising
under this Agreement shall be determined by the Committee, and such
determination shall be final, conclusive and binding upon all parties in
interest.

(e) Nothing in this Agreement or the Plan shall be construed as giving the
Recipient the right to be retained as an officer, consultant, advisor or
employee of the Company or any of its Affiliates. In addition, the Company or an
Affiliate may at any time dismiss the Recipient, free from any liability or any
claim under this Agreement, unless otherwise expressly provided in this
Agreement.

(f) The Company may not amend, alter, suspend, discontinue or terminate this
Agreement, prospectively or retroactively, in any manner that would have an
adverse effect on the rights of the Recipient hereunder without the consent of
the Recipient (or his or her beneficiaries).

(g) This Award shall be effective on the Grant Date but shall be forfeited in
its entirety and of no further force and effect if the Recipient has not
countersigned this Agreement and delivered a fully-executed version to the
Company within 21 days of such Date.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

eFunds Corporation

     
By:
 

 
   
Its:
 


Grant number:
Grant date:      

ACKNOWLEDGED

     

Recipient

SEC/10K/2007/Exhibit 10.1

2